DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present application claims priority to provisional applications 62/799,4988 01/31/2019 and 62/799,510 01/21/2019. It is acknowledged claims 1 and 3-15 claim priority from the provisionals. However, both provisionals fail to disclose the limitation of claim 2 “wherein the magnet wire is selected from the group consisting of Magnesium di-Boride, Niobium-Tin and Niobium-Titanium”, as the provisionals only disclose Magnesium di-Boride and not Niobium-Tin nor Niobium-Titanium.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the group".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as “a group”.
Regarding claims 4 and 6, the phrase "the order of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, claims 4 and 6 will be interpreted using the former given range instead of “35 sq feet” and “65 cms” respectively.
Regarding claims 7 and 15, both claims have improper claim dependency on themselves which make the claim limitations unclear. For purposes of examination, claims 7 and 15 will be interpreted to depend on claims 6 and 14 respectively. Appropriate action is required.
Claim 15 recites the limitation "the pump".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the vacuum cryocooling system” will be interpreted to comprise a pump.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947) and Biber (US20180081012).
Regarding claim 1, Graves discloses a method for imaging in surgical procedures comprising: providing an operating room having a floor and walls (Fig. 4, [0061]) containing an operating table for receiving a patient for a surgical procedure ([0061]); mounting in the room a magnetic resonance imaging system ([0062]) for obtaining images of a part of the patient ([0035]) at a series of times through the surgical procedure ([0071]) for analysis by the surgical team ([0081]) to allow the surgical team to monitor the progress of the surgery ([0006]), the magnetic resonance imaging system comprising: a magnet system comprising a cylindrical magnet of magnet wire (3) defining a cylindrical bore within which a part of the patient is located for placement (Fig. 3, [0037]) within high magnetic fields generated by the magnet ([0006]); a control system for controlling and varying the magnetic fields ([0036]); a radio frequency transmission and detection system for eliciting and detecting from the part of the patient nuclear magnetic resonance signals, in response to the magnetic field, including an RF probe arranged to be located adjacent to the part of the patient ([0036], [0053]); and a computer and display monitor for decoding and displaying the detected signals ([0036]); mounting the magnet for movement relative to the table in a direction longitudinal of the table ([0038]) from a first imaging position to a second non-imaging position ([0028], wherein first imaging position is over the table, and second non-imaging position is “either in the side or back of the surgical room or perhaps within a holding bay area”).
However, Graves does not disclose wherein the magnet is powered off to turn off the magnetic field when in the second position; and wherein the magnet is cooled by a cooling system which remains on when the magnetic field is powered off.
Sakamoto discloses when the patient is not being imaged (when the patient is in the second non-imaging position), the electric circuit to the MRI machine is powered off ([0049], [0042]).
Biber discloses a cooling system with an uninterruptible power supply ([0030]) which remains on during a power failure ([0016-0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves with the teachings of Sakamoto to further power off the magnet of the MRI system when in the second (non-imaging) position. Doing so would save power and lower risks of the magnet attracting unintended items and while reducing energy usage and normal MRI cool down. Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves with the teachings of Biber to have the magnet cooled by a cooling system which remains on when the magnetic field is powered off. Doing so would allow for the magnet to be cooled during a power failure, wherein a power failure would cause a significant increase in time spent to further cool down the magnet and high expenses due to lost helium during quenching, as taught by Biber ([0008], [0040]).
Regarding claim 3, Graves in view of Sakamoto and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach the method according to claim 1 wherein the magnet is cooled by a vacuum cryo-cooling system.
Biber teaches a cooling system for an MRI system which comprises a cryogenic cooler (pulse tube cooler) associated with a compressor (vacuum pump) ([0012], [0017]). And wherein the pulse tube cooler (and associated compressor) is cooled by a cooling fluid ([0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber to cool the magnet/MRI system with a vacuum cryo-cooling system. Doing so would allow for a permanent cooling (to a few degrees Kelvin) of or heat discharge from the superconducting magnets present in an MRI system, as taught by Biber ([0005]). Cooling of the superconducting magnets allow for strong magnetic fields to be generated and thus operation of the MRI system.
Regarding claim 6, Graves in view of Sakamoto and Biber teaches the invention as claimed above in claim 1.
Graves further discloses the method according to claim 1 wherein the magnet has a bore of a small diameter in the range 60 to 70 cms and preferably or the order of 65 cms ([0105]).
Regarding claim 14, Graves in view of Sakamoto and Biber teaches the invention as claimed above in claim 1.
However, Graves does not teach the method according to claim 1 wherein the magnet wire is cooled by a vacuum cryocooling system and wherein the only connections to the magnet system within the room comprise cooling water for the cryocooling system and electricity.
Biber teaches a cooling system for an MRI system which comprises a cryogenic cooler (pulse tube cooler) associated with a compressor (same as a “vacuum pump” according to applicant’s specifications, page 33 line 10) ([0012], [0017]). And wherein the pulse tube cooler (and associated compressor) is cooled by a cooling fluid ([0012]). Biber further teaches the only connections to the MRI system consists of cooling water for the cryocooling system ([0044]) and an external power supply ([0042-0043]). Biber discloses no other connections.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber to cool the magnet/MRI system with a vacuum cryocooling system. Doing so would allow for a permanent cooling (to a few degrees Kelvin) of or heat discharge from the superconducting magnets present in an MRI system, as taught by Biber ([0005]). Cooling of the superconducting magnets allow for strong magnetic fields to be generated and thus operation of the MRI system. Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also include a cooling water connection for the cryocooling system and electricity. Doing so would allow for emergency coolant to be used in cases of power failure to provide for a cost-effective provisional cooling system ([0016]). Connection to electricity would allow for operation of the electrical apparatus, the MRI system without the need of constantly recharging batteries, the alternative to electricity connection. Any other connections are unnecessary for the operation of the taught MRI system.
Regarding claim 15, Graves in view of Sakamoto and Biber teaches the claimed invention above in claim 14.
However, Graves does not teach the method according to claim 14 wherein the water and electricity are maintained to the pump when the magnet is turned off.
Biber teaches the cryocooling system ([0030], [0038], and [0041-0043] a cryogenic cooler with compressor and coolant pump 23 and 31) includes an uninterruptible power supply (as taught in para. [0030] which will function during states of power failure and when the magnet (11) is turned off) and an emergency cooling system using water from a drinking water supply in cases of power failure ([0044])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber to maintain water and electricity supply to the cryocooling system’s pump when the magnet is turned off. During power failures in which the magnet of the MRI system is turned off, cooling (which requires water and electricity) must be maintained to prevent a sudden rise of temperature and thereby a quench ([0040]). The benefits of maintaining water and electricity (and thus cooling) via an uninterruptible power supply would reduce the amount of expensive helium lost during a quench and thus be more cost-effective as taught by Biber ([0031], [0040]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947) and Biber (US20180081012) as applied to claim 1 above, and further in view of Srinivasan (US20180064365).
Regarding claim 2, Graves in view of Sakamoto and Biber teach the invention as claimed above in claim 1.
However, Graves in view of Sakamoto and Biber does not teach the method according to claim 1 wherein the magnet wire is selected from a group consisting of Magnesium di-Boride, Niobium-Tin and Niobium-Titanium.
Srinivasan teaches the magnet (9) preferably being made of magnesium diboride (MgB2) ([0012], [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber with the teachings of Srinivasan to have the magnet wire be composed of magnesium diboride (MgB2). Doing so would allow for a more easily achievable operating temperature to be met compared to other materials such as niobium-titanium (NbTi), as taught by Srinivasan ([0057]). Srinivasan discloses magnesium diboride to operate at around 8-12 degrees kelvin and niobium-titanium to operate at 4.2 degrees kelvin ([0057]); one of ordinary skill in the art would recognize it would be easier to cool a magnet to 8-12 degrees kelvin than 4.2 degrees kelvin. Srinivasan further teaches the benefits of selecting magnesium diboride because it has less hoop stress than niobium-titanium based magnets, which would lessen the possibility of quenching the magnet with instability ([0057]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947) and Biber (US20180081012) as applied to claim 1 above, and further in view of Poole (US20180224512).
Regarding claim 4, Graves in view of Sakamoto and Biber teaches the invention as claimed above in claim 1.
However, Graves in view of Sakamoto and Biber does not teach the method according to claim 1 wherein the magnet has a weight of less than 2 tonne and a floor area in the range 15 to 40 sq feet.
Poole teaches a portable MRI system weighing less than 1500 pounds (0.68 metric tons) ([0129]) and having a maximum horizontal dimension in a range between 40 and 60 inches ([0249]). A maximum horizontal dimension of 60 inches would result an area of 19.6 sq ft using π · r--2. Poole further discloses the circular housing (3700) having a diameter in a range between 25 and 40 ([0248]). A diameter of 27 inches would result in an area of 15.9 sq ft. It’s recognized the MRI system comprising the magnet has a floor area of between 15.9 to 19.6 sq ft. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber to have the magnet weigh less than 2 tons and having a floor area between 15 to 40 sq feet. Doing so would help facilitate maneuverability of the MRI system, as taught by Poole ([0129],[0249]).
Regarding claim 5, Graves in view of Sakamoto and Biber teaches the invention as claimed above in claim 1.
However, Graves in view of Sakamoto and Biber does not teach the method according to claim 1 wherein the magnet is carried on a support system supported from the floor.
Poole teaches a portable MRI system (1900) having a conveyance mechanism (1980) comprising a motor (1986) coupled to drive wheels (1984). Wherein the conveyance mechanism (1980) may also include a plurality of castors (1982) ([0164-0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber to include a support system to carry the magnet across the floor. Doing so would allow for assistance in transporting the MRI system to desired locations, as recognized by Poole ([0164]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947) and Biber (US20180081012) as applied to claim 6 above, and further in view of Feenan (US20070232894).
Regarding claim 7, Graves in view of Sakamoto and Biber teach the invention as claimed above in claim 6.
However, Graves in view of Sakamoto and Biber does not teach the method according to claim 6 wherein the magnet has a length in the range 5 feet.
Feenan teaches typical MRI magnets are designed with 1.5 to 2.0 meters in length ([0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber to have a magnet with a length of 5 feet. Doing so would lessen patient anxiety in cases of claustrophobia. Anxiety may lead to restlessness which would cause an incomplete MRI exam as patients are required to be motionless. Thus, lessening anxiety would have the benefit of having more complete exam (or less incomplete exams).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947) and Biber (US20180081012) as applied to claim 1 above, and further in view of Basha (US20160139225).
Regarding claim 8, Graves in view of Sakamoto and Biber teach the invention as claimed above in claim 1.
However, Graves in view of Sakamoto and Biber does not teach the method according to claim 1 wherein the RF probe comprises local transceiver RF coils so as to avoid use of a cylindrical body coil at the bore.
Basha teaches an RF transceiver (120) being connected to an RF coil assembly (128) which may also include a local RF coil configured to transmit RF pulse to and/or receive MR signals from an object ([0048]). The local RF coil also qualifies as a transceiver as it transmits and receives. Basha further teaches using the local coil of the RF coil assembly, and not the whole-body coil, to apply RF pulses to an object and to detect MR signals from the object ([0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber to include a local RF transceiver coil with the RF probe. Doing so would obviate the need of a whole-body coil, as recognized by Basha ([0048]). One of ordinary skill in the art would recognize the benefits of doing so, which includes cost effectiveness of not having to include body coils in the design.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947) and Biber '2018 (US20180081012) as applied to claim 1 above, and further in view of Biber '2013 (US20130229181).
Regarding claim 9, Graves in view of Sakamoto and Biber ‘2018 teach the invention as claimed above in claim 1.
However, Graves in view of Sakamoto and Biber ‘2018 does not teach the method according to claim 1 wherein there is provided a shielding assembly for excluding RF fields from the RF probe which comprises a self-supporting arched structure for extending over at least a portion of the patient and carrying a shielding material, the structure extending from the feet up to the location on the body which enters the bore.
Biber ‘2013 teaches a shielding assembly comprising a high-frequency shield (5) and a cylindrical component (13) having a closed shield surface (12) (fig. 1, [0049]). Biber further teaches the high-frequency shield (5) preventing high-frequency signals from a local head coil (7) from negatively impacting the environment of the magnetic resonance facility (1) ([0047-0048]). Figures 1 and 2 clearly show a self-supporting arched structure extending over a patient couch, (and thus extending from the feet up) (9) configured to carry a patient, and into the bore. Biber ‘2013 discloses using shielding material for the shielding assembly ([0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto and Biber ‘2018 to further include a shielding assembly to exclude RF fields from the RF probe and also for the shielding assembly to have a self-supporting arch structure configured to extend over a patient, comprise shielding material, and also to extend from the patient’s feet to the bore of the MRI system. As recognized by Biber ‘2013, a shielding assembly for excluding RF fields from the RF probe would have the benefit of not negatively impacting the environment of the magnetic resonance facility ([0048]). One of ordinary skill in the art would recognize the benefit of the shielding assembly having a self-supported arch structure would be that the arch structure would fit or conform nicely with the bore of the MRI system, and it would depend on nothing else to maintain the structure. The obvious benefits of the shield assembly extending from the feet of the patient and into/up to the bore would be to contain high-frequency signals emitted from the body and preventing it from impacting the surrounding environment ([0048]). Inherently, a shielding assembly is composed of shielding material, as material which make up a shield would be “shielding material”, and the obvious benefits would be to provide a shielding effect.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947), Biber '2018 (US20180081012) and Biber '2013 (US20130229181) as applied to claim 9 above, and further in view of Nakabayashi (US5028872).
Regarding claim 10, Graves in view of Sakamoto, Biber ‘2018, and Biber ‘2013 teach the invention as claimed above in claim 9.
However, Graves in view of Sakamoto, Biber ‘2018, and Biber ‘2013 does not teach the method according to claim 9 wherein the shielding assembly comprises a portion of the shielding material as part of the table located underneath the patient and extending across the table to the sides.
Nakabayashi teaches a conductive shield member (44) being buried in base (7) of couch (table) (6) (Fig. 5A/5B, Column 7, lines 67-68). Figures 5A/5B show portions of the shielding material as part of the table underneath the patient and extending across the table to the sides.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto, Biber ‘2018, and Biber ‘2013 to further include shielding material in the base of the table. Doing so would electromagnetically shield the lower face of the patient, as taught by Nakabayashi (Columns 7-8, lines 59-4). Benefits of electromagnetically shielding the lower face include keeping out electromagnetic signals from entering the imaging region from that side, interfering with the imaging operation/quality.
Regarding claim 12, Graves in view of Sakamoto, Biber ‘2018, Biber ‘2013, and Nakabayashi teaches the invention as claimed above in claim 10.
However, Graves does not teach the method according to claim 10 wherein the shielding assembly comprises a cylindrical shielding layer inside the bore.
Biber ‘2013 teaches the high-frequency shield (5) being cylindrical (claim 4) and the high-frequency shield (5) extending into the imaging region (bore) to form a shielded chamber ([0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto, Biber ‘2018, Biber ‘2013, and Nakabayashi to have the shielding assembly comprise a cylindrical shielding layer inside the bore. Doing so would prevent electromagnetic interference signals from interfering with the imaging operation and also prevent high-frequency (RF) signals from leaking out into the environment, as taught by Biber ‘2013 ([0048]). The benefit of the shielding assembly or layer being cylindrical is so it easily conforms with the cylindrical bore while adding maximum space for the patient, reducing anxiety caused by claustrophobia.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US20110251480) in view of Sakamoto (JP2018201947), Biber '2018 (US20180081012), Biber '2013 (US20130229181), and Nakabayashi (US5028872) as applied to claim 10 above, and further in view of Azulay (US20170176557).
Regarding claims 11 and 13, Graves in view of Sakamoto, Biber ‘2018, Biber ‘2013, and Nakabayashi teach the claimed invention as claimed above in claim 10.
Graves in view of Sakamoto, Biber ‘2018, Biber ‘2013, and Nakabayashi further teaches the method according to claim 10 wherein the shielding assembly contains a layer of the shielding material and/or a shielding layer (Biber ‘2013 [0023]). Graves further teachers a table (34) ([0061]).
However, Graves in view of Sakamoto, Biber ‘2018, Biber ‘2013, and Nakabayashi does not teach the method according to claim 10 wherein the shielding assembly comprises a hinged door on an end of the bore opposite the table.
Azulay teaches a similar device, a magnetic resonance imaging device (800) having an open bore covered by a closure assembly (door) (200) connected to a hinge (107) ([0318]). Figure 3C clearly shows the hinged door on an end of the bore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Graves in view of Sakamoto, Biber ‘2018, Biber ‘2013, and Nakabayashi with the teachings of Azulay to have a shielding assembly include a hinged door on an end of the bore. One of ordinary skill in the art would recognize the modification of Graves in view of Sakamoto, Biber ‘2018, Biber ‘2013, and Nakabayashi with Azulay teachings would yield the predictable result of having the hinged door be on an end of the bore opposite the table. Doing so would allow for a means of inserting a patient into the MRI magnet’s bore for imaging, as taught by Azulay ([0321]). The benefit of adding a hinged door to the shielding assembly is the ability to insert a patient into an enclosed shielding assembly, preventing escape of RF signals into the surrounding environment in all directions. Without the door, there would be no way of inserting the patient into the shielding assembly without the shielding assembly being partially open on one side, which would allow for the escape of RF signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793